DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a relationship” in claim 1 is an unclear term which renders the claim indefinite.  It appears to describe some connection between a first entity, the comparison of the measured first toolface angle to the incident toolface angle and a second entity, a number of measured toolface angles for the first distance of the slide drilling operation. However, the term “relationship” is not defined by the claim, the specification does not provide a standard for ascertaining what is meant by the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The applicant may be intending this limitation to claim any calculation of the amount of consistency (such as, but not limited to, using the equation in claim 4), which explicitly or implicitly includes some number n of measured toolface angles, but this is not clear in the present claim language. The Examiner would suggest that being more explicit as to a particular equation showing the intended relationship may overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gillan et al (US 2017/0243383; hereinafter “Gillan”).
Regarding claim 9: Gillan teaches a method of measuring data of a drilling operation (Abstract), comprising: conducting a drilling operation with a directional drilling system comprising a drilling rig (Fig. 1; ¶20), one or more sensors (¶28; elements 170 (a)-(d) in Fig. 1), a controller (element 190 in Fig. 1), and a bottom hole assembly (BHA) (element 170 in Fig. 1); measuring, with the one or more sensors, one or more toolface angles of the BHA during the drilling operation (elements 406 in Fig. 4; elements 170 in Fig. 1; ¶23, 28, 54); calculating, with the controller, a slide stability score for the drilling operation based on the measured one or more toolface angles, the slide stability score representing an amount of consistency of the toolface angle during the drilling operation (¶57; slide score to determine effectiveness; ¶77; consistency synonymous with error margin); and displaying the slide stability score to an operator on a display device (element 912 in Fig. 9; element 430 in Fig. 4; visualizations of Fig. 4-6; ¶57, 71, 79).
Gillian teaches the method of claim 9 but does not explicitly teach:
calculating …a slide score for the drilling operation based on a mathematical formula including expressions for each of the measured one or more toolface angles.
However, it would be obvious to use a mathematical formula/expression that involves the measured toolface angles. Using measured toolface angles in some type of equation or mathematical formula to calculate a slide score is something that is well-known in the art. It would have been obvious to one of ordinary skill in the art to use measured toolface angles in a mathematical formula to correctly determine a slide score.

Regarding claim 15: Gillan teaches a drilling apparatus (Fig. 1; Abstract) comprising: a drill string comprising a plurality of tubulars (claim 1); a bottom hole assembly (BHA) disposed at a distal end of the drill string (element 170 in Fig. 1); a sensor system connected to the BHA and configured to measure a toolface angle of the BHA (¶28; elements 170 (a)-(d) in Fig. 1); a controller in communication with the BHA and the sensor system (element 190 in Fig. 1), wherein the controller is configured to: determine one or more toolface angles of the BHA during a drilling operation (elements 406 in Fig. 4; elements 170 in Fig. 1; ¶23, 28, 54); calculate a slide stability score for the drilling operation based on the measured one or more toolface angles, the slide stability score representing an amount of consistency of the toolface angle during the drilling operation (¶57; slide score to determine effectiveness; ¶77; consistency synonymous with error margin); and a display device configured to display the slide stability score to a user (element 912 in Fig. 9; element 430 in Fig. 4; visualizations of Fig. 4-6; ¶57, 71, 79).
Gillian teaches the apparatus of claim 15 but does not explicitly teach:
calculate a slide stability score for the drilling operation based on an expression including the measured one or more toolface angles.
However, it would be obvious to use an expression/mathematical formula that involves the measured toolface angles. Using measured toolface angles in some type of expression/equation/mathematical formula to calculate a slide stability score is something that is well-known in the art. It would have been obvious to one of ordinary skill in the art to use measured toolface angles in a mathematical formula to correctly determine a slide stability score.

Gillan teaches:
Regarding claim 16: wherein the toolface angles are azimuth values between 0 and 360 degrees (360 degree representation in Fig. 4).
Regarding claim 17: wherein the controller is further configured to update the slide stability score in real time based on the measured one or more toolface angles (element 912 in Fig. 9; element 430 in Fig. 4; visualizations of Fig. 4-6; ¶57, 71, 79).

Regarding claim 11, Gillan teaches the method of claim 9 but does not explicitly teach:
further comprising determining an initial motor yield representing an ideal maximum amount of curvature that the BHA is able to execute.
However, it would have been obvious to determine an initial motor yield which represents an ideal maximum amount of curvature that the BHA is able to execute. For instance, in vertical drilling, there are times when a horizontal drilling needs to be initiated off of a vertical borehole. When this is done, there is a transition that is considered in going from the vertical portion to the horizontal portion, and this transition is a curve. The change in inclination per measured length drilled is referred to as a build rate, which is equivalent to a motor yield. Thus, it is known in the art in determining an initial build rate, or motor yield, which would give the maximum amount of curvature that the BHA can execute in performing the drilling. It would have been obvious to one of ordinary skill to determine this initial motor yield as such in order to optimize the drill path and avoid drilling errors and avoid additional time and money spent in drilling the well.

Allowable Subject Matter
Claims 10, 12-14 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments, filed July 8, 2022, with respect to the prior art rejections of claims 1-8 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-8 have been withdrawn. However, the amended language to claim 1 raises a 112 rejection issue as shown above. As for claims 9, 11 and 15-17, a 103 rejection addresses the amendments made, where it is considered to have been obvious to use a calculation involving measuring toolface angles in determining a slide score.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857